Decree affirmed. This is a petition to revoke decrees allowing the substituted first and final account of the special administrator of the estate of Aurelio J. Caggiano and the first account of the executor of the will of Caggiano for the purpose of correcting manifest errors. After a hearing, a decree dismissing the petition contained a recital that “there was no fraud or manifest error sufficient to justify the revocation.” The report of material facts states that no stenographer was present, or requested, at the hearing on the accounts, from the allowance of which no appeal was taken. There is no report of the evidence. No error appears.